Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 11/14/2021, the following occurred: Claims 1 and 2 have been amended. Claims 3 and 4 have been added. 
Claims 1-4 are currently pending. 

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within claim 2. In particular, the cited prior art of record fails to expressly teach or suggest the combination of: wherein said message 3 is configured to contain the content of said message 1 and said message 2, sending a said message 4, wherein said message 4 contains the contents of said message 1, said message 2 and said message 3, sending a message 5, wherein said message 5 contains the content of said message 1, said message 2 and said message 3 and said message 4, and wherein said message 5 is sent upon receipt of said message 4, sending said message 6, wherein said message 6 contains the contents of wherein said message 1, said message 2, said message 3, said message 4 and said message 5, receiving said message 6, initiating a message 8, wherein said message 8 contains the content of said message 1, said message 2, said message 3, said message 4, said message 5, said message 6 and said message 7, message exchange 9, wherein said message 10 contains the content of said message 8, summary of content of said message exchange 9, wherein said message 10 is configured to initiate a message 11, wherein said message 11 contains the content of said message 10, 
  
Claim Objections
Claim 4 is objected to for the following informalities: “said telemedicine provider using Internet communication device of said participating healthcare client” should read “said telemedicine provider using the first Internet communication device of said participating healthcare client”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for telemedicine staffing. 
provide telemedicine temporary staffing services to a remote healthcare provider by a remote telemedicine temporary staffing provider, said services include executing remote diagnostic sessions and creating receipts memorializing said session comprising: operated by a remote healthcare provider, operated by a participating client, operated by a telemedicine temporary staffing provider, includes supporting documents and an executed employment agreement, operated by an identified participating medical provider, and operated by a remote payment service, regarding claim 2- the limitations a) sending a message 1 from said participating client to said remote healthcare provider, wherein said message 1 contains a request for medical assistance, b) receiving said message 1 by said remote healthcare provider sent from said participating client, wherein said message 1 contains sufficient information to confirm sender of said message 1 as said participating client and type of help requested by said participating client; and to send message 1, c) logging said message 1, upon receipt of said message 1, by said remote healthcare provider; d) sending a message 2, wherein said message 2 is configured to contain the content of said message 1 and a time of arrival, and wherein said message 2 is formatted to allow it to be to an assistance request queue, e) adding said message 2, f) waiting a set amount of time, wherein said set amount of time wherein is determined by said remote healthcare provider, g) sending a message 3, wherein said message 3 is configured to contain the content of said message 1 and said message 2, and wherein said message 3 is formatted to allow said message 3 to be processed, h) receiving said message 3, wherein upon receipt of said message 3, initiates a determination of a medical specialist type, i) determining said medical specialist type needed to respond to assistance request found in said message 1, wherein upon the completion of said determination a message 4 is initiated, and wherein said determination said medical specialist type is made which has been configured to make said determination based upon comparing the content of said message 3 and the content of database, j) sending a said message 4 wherein said message 4 requests to contact, wherein said message 4 is sent upon the receipt of said determination, wherein said message 4 contains the contents of said message 1, said message 2 and said message 3, and wherein said message 4 requests said telemedicine temporary staffing provider to arrange for said medical specialist type to contact said participating client, k) sending a message 5 to said telemedicine temporary staffing provider, wherein said message 5 contains the content of said message 1, said message 2 and said message 3 and said message 4 and the content of at least one executed telemedicine temporary staffing provider forms from which were stored, said request for said telemedicine temporary staffing provider to arrange for said medical specialist type to contact said participating client, and wherein said message 5 is sent upon receipt of said message 4, 1) receiving said message 5, send said message 5, upon receipt of said message 5, and wherein message 5 is formatted to be read and processed m) logging said message, initiate sending a message 6, upon receipt of said message 5, n) Sending said message 6, wherein said message 6 contains the contents of wherein said message 1, said message 2, said message 3, said message 4 and said message 5, o) receiving said message 6, p) determining the identity of said telemedicine temporary staffing provider, wherein database had been populated by said at least one executed telemedicine temporary staffing provider form and thereby become said telemedicine temporary staffing provider information, wherein said at least one executed telemedicine temporary staffing provider form contains said medical specialist type, wherein said determination is made by comparing said medical specialist type content from said message 6 with content of database, wherein said determination is configured to initiate sending a message 7, q) sending said message 7 and initiating a message 8, r) sending said message to identified said participating medical provider, wherein said message 8 contains the content of said message 1, said message 2, said message 3, said message 4, said message 5, said message 6 and said message 7, and wherein said message 8 is formatted such that the content of said message 8 is logged on log, accessible to identify said participating medical provider, s) receiving said message 8, the content of said message 8 is logged on log, accessible to identified said participating medical provider and displayed, accessible to identified said participating medical provider, t) using said message 8 by identified said participating medical provider, u) initiating a message exchange 9 by identified said participating medical provider with said participating client, using communication assessable to said participating client, wherein said message exchange 9 comprises at least one of a video medical consultation and a phone medical consultation between said identified participating medical provider and said participating client, v) executing a remote diagnostic session between identified said participating medical provider with said participating client, w) creating a receipt memorializing said remote diagnostic session, wherein said receipt is created by identified said participating medical provider activating a record which saves a copy of all message exchange 9 communications, x) completing said message exchange 9, wherein completing includes preparing a summary of content of said message exchange 9, y) updating log by identified said participating medical provider, wherein said update includes said summary of content of said message exchange 9 and a copy of said receipt memorializing said remote diagnostic session, wherein said updating initiates a message 10 available to identified said participating medical provider, wherein said message 10 contains all information in log, wherein said message 10 contains the content of said message 8, said summary of content of said message exchange 9, the content of receipt memorializing said remote diagnostic session and wherein said message 10 is formatted to be installed, z) sending message 10 available to identified said participating medical provider, wherein said message 10 is configured to initiate a message 11, wherein said message 11 contains the content of said message 10, aa) sending said message 11, wherein said message 11 is configured to initiate the installation of said message 11 into database, bb) updating database with said message 11, wherein said updating initiates a message 12 to be sent, wherein said message 12 contains the content of said message 11, cc) sending said message 12, wherein said message 12 instructs to pay identified said participating medical provider in accordance with said executed employment agreement for service render related to said message exchange 9, wherein said message 12 is configured to initiate a message 13 upon sending, dd) sending said message 13 to instruct to pay identified said participating medical provider in accordance with said executed employment agreement for services rendered related to said message exchange 9, wherein said message 13 is configured to initiate a message 14 upon sending, wherein said message 14 contains the contents of said message 12, ee) sending said message 14 and updates payment requests, wherein said message 14 is configured to install the content database in log, ff) receiving said message 14, gg) updating log by installing said message 14; wherein said message 14 is configured to initiate a message 15, wherein said message 15 contains the content of said message 14; hh) sending said message 15, wherein message said 15 includes the content of said message 14, and an invoice requesting payment from said remote healthcare provider to said telemedicine temporary staffing provider for services rendered by identified said participating medical provider to said participating client on behalf of said remote healthcare provider, and wherein said invoice contains copy of said message 10 containing the content of said message 8, said summary of content of said message exchange 9, the content of receipt memorializing said remote diagnostic session, regarding claim 3- the limitations provide temporary staffing services to a healthcare client by a telemedicine provider, said services include executing remote diagnostic sessions after a pre-determined wait time threshold has been met by patients of the healthcare client comprising: a healthcare client, a participating healthcare client, a telemedicine provider, and a participating telemedicine provider, and regarding claim 4- the limitations a) sending a message 1 from said participating healthcare client to said telemedicine provider, wherein said message 1 contains patient wait times for medical assistance as logged, b) receiving said message 1 by said telemedicine provider from said participating healthcare client, wherein said message 1 contains sufficient information to confirm the patient's pre-determined wait time threshold has been met; c) sending a message 2, wherein said message 2 contains sufficient information to confirm whether the healthcare client's patient has been selected for a remote diagnostic session by a telemedicine provider or is still waiting with previously added assistance requests from all other participating clients, d) sending a message 3, wherein said message 3 contains sufficient information to confirm whether a patient that is still has been selected by a healthcare client staff provider for a remote diagnostic session, e) receiving said message 3, wherein upon receipt of said message 3, remove only those patients that have been selected for remote diagnostic sessions by healthcare client's staff providers, as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (claim 1) a system, a remote healthcare provider Internet server, a first Internet enabled communication device selected from the group consisting of a laptop, smart phone, smart gadget, smart watch, and smart vehicle, a telemedicine temporary staffing provider Internet server, a second Internet enabled communication device selected from the group consisting of a smart phone and a computer, a remote payment service Internet server, a healthcare provider server log, a healthcare provider server queue, a healthcare provider participating client database, a telemedicine temporary staffing Internet server participating specialists database and a temporary staffing provider identified participating medical provider device log (claim 2) internet communication device of said participating client, remote healthcare provider Internet server, a remote healthcare provider server log, remote healthcare provider server queue, remote healthcare provider server participating client database, healthcare provider server participating client database, telemedicine temporary staffing provider server, a telemedicine temporary staffing Internet server, telemedicine temporary staffing Internet server log, telemedicine temporary staffing Internet server participating specialist database, Internet enabled communication device, first Internet enabled communication device, second Internet enabled communication device, a participating medical provider device log, a record device and a remote payment service, (claim 3) a system, an Internet server, a first  the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for computer components in claim 1-4 recited above,  and the claims encompass method and a system for telemedicine staffing in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a system, a remote healthcare provider Internet server, a first Internet enabled communication device, a telemedicine temporary staffing provider Internet server, a second Internet enabled communication device, a remote payment service Internet server, a healthcare provider server log, a healthcare provider server queue, a healthcare provider participating client database, a telemedicine temporary staffing Internet server participating specialists database and a temporary staffing provider identified participating medical provider device log. Claim 3 recites the additional elements of a system, an Internet server, a first Internet enabled communication device, a second Internet enabled communication device and machine. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do 
Claim 2 further recites the additional element of internet communication device of said participating client, said remote healthcare provider Internet server, a remote healthcare provider server log, remote healthcare provider server queue, remote healthcare provider server participating client database, healthcare provider server participating client database, telemedicine temporary staffing provider server, a telemedicine temporary staffing Internet server, telemedicine temporary staffing Internet server log, telemedicine temporary staffing Internet server participating specialist database, Internet enabled communication device, first Internet enabled communication device, second Internet enabled communication device, a participating medical provider device log, a record device and remote payment service. Claim 4 further recites the additional elements of Internet communication device of said participating healthcare client, the healthcare client server queue, telemedicine provider's Internet server, healthcare client server and the telemedicine provider server queue. These additional elements are recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system, a remote healthcare provider Internet server, a first Internet enabled communication device, a telemedicine temporary staffing provider Internet server, a second Internet enabled communication device, a remote payment service Internet server, first Internet enabled communication device, second Internet enabled communication device, an Internet server and machine to perform the noted steps amounts to no more than mere instructions to 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of internet communication device of said participating client, said remote healthcare provider Internet server, a remote healthcare provider server log, remote healthcare provider server queue, remote healthcare provider server participating client database, healthcare provider server participating client database, telemedicine temporary staffing provider server, a telemedicine temporary staffing Internet server, telemedicine temporary staffing Internet server log, telemedicine temporary staffing Internet server participating specialist database, Internet enabled communication device, first Internet enabled communication device, second Internet enabled communication device, a participating medical provider device log, a record device, remote payment service, Internet communication device of said participating healthcare client, the healthcare client server queue, telemedicine provider's Internet server, healthcare client server and the telemedicine provider server queue were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein said telemedicine temporary staffing Internet server log includes…” on page 2 line 1. There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation of a telemedicine temporary staffing Internet server log.
Claim 2 is indefinite for multiple reasons described below. The Examiner has reviewed the Specification (see, e.g., Para. [0014], [0015], [0023], [0024], [0025]-[0035], [0039], [0041], [0042] and [0044]); however, the specification does not provide any clarity as the identified issues appear to be claim drafting issues.
Claim 2 recites the limitation “… d) sending a message 2 from said remote healthcare provider server log to said remote healthcare provider server queue located…” in page 3, lines 17 and 18. There is 
Claim 2 recites “…d)…wherein said message 2 is configured to contain the content of said message 1 and a time of arrival…” The claim is indefinite because it is unclear if the time of arrival is referring to the received said message 1 or said message 2. A time of arrival was also never determined. 
Claim 2 recites the limitation “…using said telemedicine temporary staffing internet server participating specialist database…” in page 5 lines 4 and 5. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a telemedicine temporary staffing internet server participating specialist database.
Claim 2 recites the limitation “… of said message 3 and the content of said healthcare provider server participating client database …” in page 5 lines 14 and 15. There is insufficient antecedent basis for this limitation in the claim, as it is unclear which said healthcare provider server participating client database the claim is referring to. The claim previously recites a remote healthcare provider server participating client database. It is unclear if the healthcare provider server participating client database is the same as the remote healthcare provider server participating client database. Examiner advices use of consistent terminology.
Claim 2 recites “…said message 4 requests said remote healthcare provider Internet server to contact said telemedicine temporary staffing provider server using…” on page 5 lines 18-20. There is insufficient antecedent basis for this limitation in the claim as a telemedicine temporary staffing provider server was never previously recited. Claim 1 recites a telemedicine temporary staffing provider Internet server. It is unclear if both servers are the same and the Examiner advices use of consistent terminology.
Claim 2 recites “…k) …content of at least one executed telemedicine temporary staffing provider form which were stored…” The claim is indefinite because it is unclear how the claim can be met. The 
Claim 2 recites “…said telemedicine temporary staffing Internet server participating,…” on page 8 lines 10 and 11. The claim is indefinite because it is unclear how the claim can be met. It is unclear what telemedicine temporary staffing Internet server is participating in or what this limitation entails.
Claim 2 recites “… r)… on said telemedicine temporary staffing provider identified participating medical provider device log located on said second Internet enabled communication device…” on page 9 lines 2-4. There is insufficient antecedent basis in this limitation as there is no previous recitation of a telemedicine temporary staffing provider identified participating medical provider device log.
Claim 2 recites “… with said executed employment agreement for service render related to said message exchange 9…” on page 12 lines 5 and 6. There is insufficient antecedent basis in this limitation. There is no previous recitation of an executed employment agreement and it is unclear what said executed employment agreement is and how it is defined. 
Claim 3 recites “… after a pre-determined wait time threshold has been met…” The claim is indefinite because it is unclear how the claim can be met. A pre-determined wait time threshold was never defined to be met. 
Claim 3 recites “…an Internet server operated by a healthcare client… an Internet server operated by a telemedicine provider…” The claim is indefinite because it is unclear if the internet server operated by the healthcare client is the same as the internet server operated by the telemedicine provider or different.  
Claim 3 recites “…wherein each said machine is remote from every other said machine.” The claim is indefinite because it is unclear how the claim can be met. It is unclear what each said machine is referring to. The claim recites the following computer components, an Internet server operated by a 
Claim 4 recites “…logged in the healthcare client server queue…” on page 14 line 12. There is insufficient antecedent basis in this limitation as there is no previous recitation of a healthcare client server queue. 
Claim 4 recites “…sending a message 2 from said telemedicine provider server to said healthcare client server…” on page 14 line 18. There is insufficient antecedent basis in this limitation as there is no previous recitation of a healthcare client server. 
Claim 4 recites “…still waiting in the telemedicine provider server queue with previously added assistance requests from all other participating clients …” on page 15 line 1-3. There is insufficient antecedent basis in this limitation as there is no previous recitation of a telemedicine provider server queue. The claim is also indefinite because it is unclear how the claim can be met. An assistance request was never recited to previously be added and it is unclear who all other participating clients are. There seems to be two clients, the healthcare client and the participating healthcare client.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/001914) and in further view of Haq (US 2016/0188830).

REGARDING CLAIM 1
	Yu discloses a system configured to provide telemedicine temporary staffing services to a remote healthcare provider by a remote telemedicine temporary staffing provider, said services include executing remote diagnostic sessions and creating receipts memorializing said session comprising ([0007] teaches a system and method for scheduling a patient for remote, virtual consultation (interpreted by examiner as remote diagnostic sessions) by a first available matching medical service provider and [0008] teaches the medical analyzer identifies a condition associated with the patient and identifies a medical service provider with a specialty that can address the condition (interpreted by examiner as the staffing service) and a medical analyzer determines the condition of a patient. [0081] teaches medical analyzer included in an analytic server [0060] teaches doctor reviews the information and responds with a diagnosis and/or recommendations (interpreted by examiner as creating receipts memorializing said session)): a healthcare provider server log, a healthcare provider server queue, and a healthcare provider participating client database ([0007] teaches a medical service provider (interpreted as the healthcare provider) and teaches an authorization server for controlling access to a patient queuing module (interpreted by examiner as the a healthcare provider server queue), an electronic medical records server for storing patient data a web services server for storing the web services server (interpreted by examiner as a the healthcare provider participating client database) [0009] teaches a list of patients (interpreted by examiner as the healthcare provider server log)) a telemedicine temporary staffing provider Internet server operated by a telemedicine temporary staffing provider, wherein said telemedicine temporary staffing Internet server log includes a telemedicine temporary staffing Internet server participating specialists database, wherein said telemedicine temporary staffing Internet server participating specialists database includes supporting documents and an executed employment agreement, ([0081] teaches medical analyzer included in an analytic server (interpreted by examiner as telemedicine temporary staffing provider Internet server) [0094] teaches he medical analyzer is communicatively coupled to the scheduler (interpreted by examiner as telemedicine temporary staffing Internet server log includes a telemedicine temporary staffing Internet server participating specialists database) [0116] teaches the scheduler 209 instructs the user interface engine to generate graphical data for displaying the patient identifier (ID) and patient's condition to the medical service provider (interpreted by examiner as supporting documents) with an "accept" and "reject" option, and the scheduler assigns the medical service provider to the patient based on the option selected (interpreted by examiner as employment agreement) [0045] teaches registered medical providers, creating medical provider accounts including medical provider log in and information regarding one or more of the associated medical service provider's education, experience and medical specialty (also interpreted as supporting documents and employment agreement))

Yu does not explicitly disclose, however Haq discloses:
a remote healthcare provider Internet server operated by a remote healthcare provider, a first Internet enabled communication device is operated by a participating client, wherein said first Internet enabled communication device is selected from the group consisting of a laptop, smart phone, smart gadget, smart watch, and smart vehicle, a second Internet enabled communication device is operated by an identified participating medical provider, wherein said second Internet enabled communication device is selected from the group consisting of a smart phone and a computer, wherein said second Internet enabled communication device contains a temporary staffing provider identified participating medical provider device log, a remote payment service Internet server operated by a remote payment service, wherein each said remote payment service internet server is remote from said first Internet enabled communication device and second Internet enabled communication device (Haq at [0007] teaches a telemedicine clinic for facilitating a medical encounter between a patient at the telemedicine clinic and the primary care provider at a remote location from the patient. [0136] teaches client/server system which may be used by the exemplary web-enabled/networked telemedicine clinic embodiment of the present invention [0074] teaches a remote computer (interpreted by examiner as a second Internet enabled communication device consisting of a computer is operated by a participating medical provider) may be connected to the user's computer (interpreted by examiner as a first Internet enabled communication device is operated by a participating client) through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider) (interpreted by examiner as the contains a temporary staffing provider identified participating medical provider device log of Yu). [0070] teaches examples of a computer may include a portable computer (interpreted by examiner as first Internet enabled communication device is a laptop). [0137] teaches a telemedicine clinic client device (interpreted by examiner as a communication device is operated by a client), a remote physician client device (interpreted by examiner as communication device is operated by a medical provider), a healthcare network website (interpreted by examiner as a remote healthcare provider Internet server operated by a remote healthcare provider). [0158] teaches a website for online billing (interpreted by examiner as the remote payment service Internet server operated by a remote payment service))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the remote scheduling, virtual consultation of Yu to incorporate the system and method for online medical diagnosis as taught by Haq, with the motivation of or facilitating a medical encounter between a patient at the telemedicine clinic and the primary care provider at a remote location from the patient. (Haq at [0007]).

REGARDING CLAIM 3
Claim 3 is analogous to Claim 1 thus Claim 3 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Yu further teaches said service includes executing remote diagnostic sessions after a pre-determined wait time threshold has been met by patients of the healthcare client ([0105] teaches a maximum wait time before the patient wants to see any medical service provider that is available. For example, the patient prefers to see a medical specialist but is only willing to wait 20 minutes for a specialist before the scheduler 209 should assign the next available medical service provider and [0125] teaches determining the time period each patient has been waiting. When the scheduler 209 determines that the time period exceeds a threshold, the scheduler 209 applies a reservation. (interpreted by examiner as executing remote diagnostic sessions after the predetermined wait time threshold))

REGARDING CLAIM 4
Claim 4 is analogous to Claims 1 and 3 thus Claim 4 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 3.
Yu further discloses a) sending a message 1 from said participating healthcare client to said telemedicine provider using Internet communication device of said participating healthcare client, wherein said message 1 contains patient wait times for medical assistance as logged in the healthcare client server queue (Yu at [0007] teaches a system and method for scheduling a patient (interpreted by examiner as healthcare client) for remote, virtual consultation (interpreted by examiner as medical assistance) by a first available matching medical service provider (interpreted by examiner as telemedicine provider) and [0008] teaches the medical analyzer identifies a medical service provider with a specialty that can address the condition and [0081] teaches medical analyzer included in an analytic server. [0117] teaches scheduler communicates with nodes, hub, EMR server and queuing module (interpreted by examiner as the server queue) over hypertext transfer protocol secure messaging. [0059] teaches medical device is communicatively coupled to the node to enable store and forward functionality. For example, in one embodiment, an integrated medical device 113 is communicatively coupled to the node's computing device to automatically send its output to the computing device [0071] teaches sending data to patient queuing module (interpreted by examiner as message 1) and [0136] teaches the scheduler of the patient queuing module generates a list of patients waiting for medical consultation where [0013] teaches the scheduler determines a time period the patient has been on the list of patients waiting for the medical consultation (interpreted as wait time)), b) receiving said message 1 by said telemedicine provider from said participating healthcare client using said telemedicine provider's Internet server, wherein said message 1 contains sufficient information to confirm the patient's pre-determined wait time threshold has been met ([0085] teaches receiving messages. [0013] teaches the list of patients is an ordered list, the order based at least in part on one or more of arrival time of the patients, patient appointment time. In one embodiment, the scheduler determines a time period the patient has been on the list of patients waiting for the medical consultation (interpreted by examiner as sufficient information to confirm the patient's pre-determined wait time threshold has been met) [0125] teaches the scheduler analyzes the list of patients waiting for medical consultation and determines the time period each patient has been waiting); c) sending a message 2 from said telemedicine provider server to said healthcare client server, wherein said message 2 contains sufficient information to confirm whether the healthcare client's patient has been selected for a remote diagnostic session by a telemedicine provider or is still waiting in the telemedicine provider server queue with previously added assistance requests from all other participating clients in said telemedicine provider server queue ([0013] teaches responsive to the time period exceeding a threshold, the scheduler applies a reservation (interpreted by examiner as message 2) to the consultation device at the node associated with the patient and in one embodiment, responsive to the time period exceeding a threshold, the scheduler applies a reservation to the first medical service provider. [0126] teaches an administrator has set a reservation to be applied if a patient is waiting for more than one hour. In one embodiment, the scheduler applies a reservation when one of those thresholds is met or exceeded (interpreted by examiner as sufficient information to confirm whether the healthcare client's patient has been selected for a remote diagnostic session by a telemedicine provider)), d) sending a message 3 from said healthcare client server queue to said telemedicine provider server, wherein said message 3 contains sufficient ([0015] teaches scheduler performs one or more of the selection of the patient and the assignment of the first medical service provider for remote, virtual consultation of the patient (interpreted by examiner as the third message). [0116] teaches the scheduler allows a medical service provider to accept or reject the selected patient prior to assigning the medical service provider to consult the patient and the scheduler assigns the medical service provider to the patient based on the option selected (interpreted by examiner as sufficient information to confirm whether a patient that is still waiting in the telemedicine provider server queue has been selected by a healthcare client staff provider for a remote diagnostic session)), e) receiving said message 3 by said telemedicine provider server, wherein upon receipt of said message 3, said telemedicine provider server will remove from the telemedicine provider server queue only those patients that have been selected for remote diagnostic sessions by healthcare client's staff providers ([0117] teaches the scheduler uses a DELETE message to remove an authorized patient from the queue ).

Response to Arguments
Drawing Objections
Regarding the drawing objection, the Applicant has amended Fig. 1 to overcome the basis/bases of objection. The drawings are accepted.

Claim Objections
Regarding the claim objection, the Applicant has amended claim 2 to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112
Regarding the indefinite rejection of claims 1 and 2, the Applicant has amended the claims but does not overcome the majority of the bases of rejection. The examiner suggests thoroughly going through claim language to ensure no indefinite issues remain and to clear up any remaining indefinite issues by making the required amendments to the claims.  
Applicant argues:  
With regard to "time of arrival", the Applicant respectfully submits that times of arrival from one server to another, as in this case, denotes the logging of a machine time of receipt corresponding to the machine time of a recipient served. Subpara. (d) has been amended to recite "time of arrival from said first Internet enabled communication device" for additional clarity. Communications between a server log and a server queue are not typically noted or transferred. Such transfers are normally instantaneous as both are located within the same device (in this case). Furthermore, the time a participating client logs in is required for the evaluation of the invention's efficiency, and the time between handoff of data within the healthcare provider's device is not. 
Regarding 1, the Examiner notes that it is still unclear what the phrase “time of arrival” is and if it’s referring to the received said message 1 or said message 2. Moreover, the Applicant’s arguments make it even more unclear on what the phrase means. A time of arrival was also never calculated or determined. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-4
However, claims 1 and 2 are directed to technical improvement in both a method and system for telemedicine staffing. The goal of the invention as disclosed in claims 1 and 2 is technical in nature, and not related to an abstract idea or a natural phenomenon.
Regarding 2, The Examiner respectfully disagrees. The claims stripped of all additional elements amount to sending and receiving information. Sending and receiving information is an abstract idea. The claims recite an abstract idea but for the recitation of generic computer components and do not recite an improvement in a technical field. The technological environment to which the claimed invention is defined is a generic computer. Applicant admits at numbered page 20 of the arguments dated 14 November 2021 that the claimed devices of the claimed system are “existing devices.”
Also, a well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)).

"With this management software, providers will have the option to auto-save log in credentials such as usernames and passwords to improve workflow and efficiency" Said efficiencies are disclosed in more detail in paragraphs 13 and 13 of the Summary of the invention section of the specifications for the present invention. Based upon this support in the specification, the Applicant respectfully submits Claims 1 and 2 are directed to a technical improvement and not an improvement related to an abstract idea. Consequently, the claims were patent-eligible under step one.
Regarding 3, the Examiner respectfully disagrees. The claims are directed to an abstract idea and, there is no technical problem presented. Applicant admits at numbered page 20 of the arguments dated 14 

Additionally, the applicant respectfully submits that the that Claims 1 and 2 are directed to a technical advancement over the prior art because the present invention is a system of existing devices each operated by separate entities, including: three Internet servers and two Internet enabled communication devices (see paragraph 15 of the present invention), thus the present invention provides a seamless transition for patient requests among every telemedicine portal with whom a physician is associated (see paragraph 10 of the present invention). Whereas the prior art requires providers to log in and out of each individual platform to check their consult requests (see paragraph 10 of the present invention).
Regarding 4, the Examiner respectfully disagrees. Applicant has admitted that the devices of the claim are existing, thus the only “advancement” would be to the abstract idea. An improved abstract idea is still an abstract idea.

The minimum embodiment of the present invention requires four separate devices (all of which need not be a computer), including: a first computer - provider computer, a first smart device (see paragraph 19), a smart phone (see paragraph 32 of the specifications for 16/876,093) and a second computer - a payment server. The prior art fails to teach the foregoing combina- tion for the purposes of improving the systems and methods for providing dynamic telemedicine temporary staffing. As amended, Claim 1 should be considered to more precisely disclose the 
Regarding 5, the Examiner respectfully disagrees. The claims recite an abstract idea but for the recitation of generic computer components. Applicant has admitted that the devices recited in the claim are “existing devices” meaning that they are admitted to be well-understood, routine, and conventional (for which sufficient evidence is also provided in the basis of rejection). Existing / well-understood, routine, and conventional devices (as admitted by the applicant) cannot provide a practical application.

Applicant may wish to take the apparent lack of subject matter eligibility of the disclosed invention into account when deciding whether to continue with prosecution.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-4, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Haq discloses a system and method for real-time online and on-demand medical diagnosis and treatment of a patient. The current invention discloses the selection of a medical provider, the scheduling of said provider, and the payment of said provider. The current invention simply does not disclose a system for providing internet conferences. Rather, the present invention provides information which allows a medical provider to do what Haq teaches. Similarly, Yu et al. teaches a system and method for scheduling a patient for a remote, virtual consultation. As with Haq, the current invention discloses a system and method for other functionality. Accordingly, combining Haq and Yu et al. would not render the teachings in the current specification and claims obvious. The Applicant does not claim to perform the functions or obtain the results of the cited references. In sum, the present invention is not a telemedicine provider method or 
Regarding 6, the Examiner respectfully disagrees. As the applicant has stated, the current invention discloses the selection of a medical provider, the scheduling of said provider, and the payment of said provider, which Yu and Haq teach as a combination. Yu teaches selecting medical provider, scheduling medical provider and Haq teaches payment to medical providers. Given the broadest reasonable interpretation, the references in combination teach the claimed features.
Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626